1. Heirs-at-law to Estate of Francis M. Barnes’ NOA Based Upon a Constitutional Question (COAO1-1437)
2. Caveators, Beneficiaries of the 1967 Will of Francis M. Barnes’ PDR as to Additional Issues
3. East Carolina University Athletic Fund’s (State of N.C.) PDR as to Additional Issues
4. Heirs-at-law to Estate of Francis M. Barnes’ Motion to Dismiss Appeal Filed by Caveators
5. Heirs-at-law to Estate of Francis M. Barnes’ Motion to Dismiss Appeal Filed by East Carolina University Athletic Fund (State of N.C.)
6. Propounder of the 1989 Last Will and Testament of Francis M. Barnes (Joseph Thigpen) and Propounder Church of the Advent’s Conditional PDR of Additional Issues
7. Propounder of the 1989 Last Will and Testament of Francis M. Barnes (Joseph Thigpen) and Propounder Church of the Advent’s Conditional Petition for Remand of Issues Not Ruled on by the COA
8. Propounder and Church of the Advent’s Motion to Dismiss NOA Filed by Caveators
9. Propounder and Church of the Advent’s Motion to Dismiss NOA Filed by the State of N.C.
1. Dismissed ex mero motu
2. Denied
3. Denied
4. Denied
5. Denied
6. Denied
7. Denied
8. Denied
9. Denied